Case 2:18-cv-06091-GW-SK Document 25-1 Filed 12/13/18 Page 1 of 3 Page ID #:227




   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
         A Limited Liability Partnership
   2     Including Professional Corporations
       CARLO F. VAN DEN BOSCH, Cal. Bar No. 185207
   3   cvandenbosch@sheppardmullin.com
       GAZAL POUR-MOEZZI, Cal. Bar No. 285932
   4   gpour-moezzi@sheppardmullin.com
       650 Town Center Drive, 4th Floor
   5   Costa Mesa, California 92626-1993
       Telephone: 714.513.5100
   6   Facsimile: 714.513.5130
   7 Attorneys for Defendants
     MARYELLIS BUNN, and
   8 1AND8 INC., dba MUSEUM OF ICE
     CREAM
   9
  10                              UNITED STATES DISTRICT COURT
  11              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  12
  13 PRETTY IN PLASTIC, INC., a                        Case No. 2:18-cv-06091-GW (SKx)
     California corporation,
  14                                                   [PROPOSED] ORDER GRANTING
                  Plaintiff,                           DEFENDANTS’ MOTION TO
  15                                                   DISMISS FAC
           v.
  16                                                   Date: January 24, 2019
     MARYELLIS BUNN, an individual;                    Time: 8:30 a.m.
  17 and1AND8 INC., a Delaware                         Crtrm.: 9D
     corporation dba MUSEUM OF ICE
  18 CREAM,                                            The Hon. George H. Wu
  19                      Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                    Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717699.1            [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 25-1 Filed 12/13/18 Page 2 of 3 Page ID #:228




   1                                       [PROPOSED] ORDER
   2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   3           Defendants 1AND8 Inc. dba Museum of Ice Cream (“MOIC”) and Maryellis
   4 Bunn’s (collectively, “Defendants”) Motion to Dismiss First Amended Complaint
   5 (the “Motion”) came on for hearing before the Honorable George H. Wu on January
   6 24, 2019. All parties were represented by counsel. The Court, having read and
   7 considered the papers in support of and in opposition to the Motion, all admissible
   8 evidence and counsel’s argument, ORDERS as follows:
   9           1.         Defendants’ motion is granted. Plaintiff Pretty in Plastic, Inc.’s
  10 (“Plaintiff”) claims for copyright infringement, unjust enrichment, and unfair
  11 competition are dismissed with prejudice pursuant to Fed. R. Civ. P. 12(b)(6).
  12 Plaintiff's claim for breach of contract is dismissed with prejudice pursuant to Fed.
  13 R. Civ. P. 12(b)(6) against defendant MOIC.
  14           2.         Plaintiff’s copyright infringement claim fails because Plaintiff has not
  15 and cannot plausibly allege that Defendants copied protectable elements of
  16 Plaintiff’s work. Accordingly, Plaintiff cannot allege substantial similarity as a
  17 matter of law.
  18           3.         Plaintiff’s unjust enrichment claim, which is based on a breach of
  19 confidence, fails because Plaintiff cannot allege a necessary element of this claim,
  20 specifically that Plaintiff's submitted idea was novel.
  21           4.         Plaintiff's unfair competition claim fails because it is completely
  22 preempted by the Copyright Act, as it is based on Defendants’ alleged use of
  23 Plaintiff’s pictorial work, and is thus not qualitatively different from Plaintiff’s
  24 rights under the Copyright Act.
  25           5.         Plaintiff’s breach of contract claim fails against MOIC because MOIC
  26 was not a party to the alleged Non-Disclosure Agreement ("NDA"), and accordingly
  27 cannot be sued for breach of that contract.
  28           IT IS SO ORDERED.

                                                      -1-             Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717699.1              [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FAC
Case 2:18-cv-06091-GW-SK Document 25-1 Filed 12/13/18 Page 3 of 3 Page ID #:229




   1
   2 DATED: ____________, 20__
   3
   4
                                           The Honorable George H. Wu
   5
                                           United States District Judge
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            -2-             Case No. 2:18-cv-06091-GW (SKx)
       SMRH:488717699.1    [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS FAC
